Citation Nr: 9920788	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  92-08 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected 
pleurisy.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945 and from June 1946 to July 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1991, in which 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to a rating greater than 10 percent for 
his service-connected chronic pleurisy with decortication of 
the left lower lobe.  The veteran subsequently perfected an 
appeal of that decision.  In a December 1995 decision, the RO 
awarded the veteran an increase in the evaluation of his 
service-connected chronic pleurisy with decortication of the 
left lower lobe to 30 percent, effective October 4, 1991, the 
date his claim was received.  The veteran has maintained his 
disagreement with the assigned rating.

The Board notes that in prior decisions the veteran's claim 
of entitlement to an increased rating for his service-
connected pleurisy was bifurcated into two separate issues, 
one requesting a rating greater than 10 percent for the 
period prior to October 4, 1991, and one requesting a rating 
greater than 30 percent for the period after October 4, 1991.  
No explanation for this bifurcation is provided, and the 
Board can find no basis for such action since there is no 
separate stages presented for the appeal period at issue.  
Consequently, despite the prior separation, the Board 
presently finds that the veteran's claim is properly 
identified as noted on the first page of this decision.  

In a September 1998 decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.



FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Medical evidence indicates that the veteran's pleurisy is 
stable and is manifested by mild bilateral pleural thickening 
of insufficient severity to create limited lung functioning.  


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for chronic 
pleurisy with decortication of the left lower lobe are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6811 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6845 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of his chronic pleurisy with decortication of the 
left lower lobe constitute a plausible or well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board further finds that the VA has met its statutory 
obligation to assist him in the development of his claim. 
38 U.S.C.A. § 5107(a) (West 1991).

The RO originally granted the veteran's claim of entitlement 
to service connection for pleurisy with decortication of the 
left lower lobe in a June 1965 decision, assigning a 10 
percent rating thereto, effective August 1, 1964, the 
veteran's date of discharge.  In November 1991 the RO denied 
the veteran's claim of entitlement to an increased rating for 
his pleurisy with decortication of the left lower lobe.  In a 
December 1995 decision, the RO awarded the veteran an 
increase in the evaluation of his service-connected pleurisy 
with decortication of the left lower lobe, assigning a 30 
percent rating thereto, effective October 4, 1991, the date 
his claim was received.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Additionally, because the regulations governing the 
evaluation of the veteran's pleurisy with decortication of 
the left lower lobe were revised, effective October 7, 1996, 
during the pendency of the veteran's appeal, the Board must 
determine which regulations, the old or the new, are more 
favorable to the veteran for the period after October 7, 
1996.  DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Pursuant 
to the new regulations, 38 C.F.R. § 4.97, Diagnostic Code 
6845 (1998), the severity of the veteran's disability is 
judged solely on the results of pulmonary function tests 
(PFT); while the former regulations provide a variety of 
factors for consideration, 38 C.F.R. § 4.97, Diagnostic Code 
6811 (1996).  The medical evidence of record has consistently 
indicated that the veteran's obstructed breathing on his PFT 
studies is due to chronic obstructive pulmonary disorder 
(COPD) and not his pleurisy with decortication of the left 
lower lobe.  Furthermore, the veteran's COPD is not service-
connected and has been determined to be unrelated to his 
pleurisy with decortication of the left lower lobe.  
Therefore, because the former regulations allow consideration 
of other factors than the PFT results, the Board finds that 
the former regulations are more favorable to the veteran, and 
his claim will be evaluated pursuant to these regulations.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.97 (1996) (Schedule), the severity of the veteran's 
pleurisy with decortication of the left lower lobe is 
determined by application of the criteria set forth in 
Diagnostic Code 6811.  Under this provision, a 30 percent 
rating is warranted for a moderately severe impairment with 
residual marked dyspnea or cardiac embarrassment on moderate 
exertion.  A 60 percent evaluation requires a severe 
impairment with extensive pleural or pleuropericardial 
adhesions, marked restriction of respiratory excursions and 
chest deformity, intractable to treatment.

The medical evidence of record indicates that the veteran has 
several non-service-connected pulmonary disorders in addition 
to his service-connected pleurisy with decortication of the 
left lower lobe.  These disorders include emphysema, COPD, 
and recurring bronchitis.  In July 1998 an independent 
medical opinion was solicited to determine if the veteran's 
obstructive pulmonary disorders, i.e. emphysema and COPD, 
were related to his period of active service or his service-
connected pleurisy with decortication of the left lower lobe.  
In his opinion, the physician noted that the veteran's 
service-connected pleurisy was a restrictive and not an 
obstructive abnormality, and that based on a March 1997 
computed tomography (CT) report of the veteran's chest, he 
did not have significant pleural disease, and if his pleural 
condition was causing his limited lung function it would have 
to be extensive, and therefore would show up on the CT scan.  
This conclusion is consistent with other medical evidence of 
record which attributes the veteran's limited functioning on 
his PFT studies to his COPD, beginning with the first 
relevant study of record in August 1991.  The most recent 
chest x-rays of record, taken in November 1998, indicate only 
mild pleural thickening.

Further review of the medical evidence reveals that several 
VA examiners have indicated in their examination reports that 
there is no active evidence of pleurisy and only minimal 
residual pleural thickening.  The November 1992 report 
indicates a minor residual restrictive lung disease and COPD 
unrelated to the pleurisy.  The August 1995 report notes the 
minimal residual pleural thickening present and notes no 
malignant process present.  The examiner also acknowledges 
the veteran's COPD with complaints of dyspnea and shortness 
of breath on moderate exertion.  The March 1997 report also 
noted no malignant process, the examiner opined that the 
veteran had restrictive thoracic disease secondary to 
pneumonia complicated by empyema and subsequent left 
decortication, manifested by the decrease in total lung 
capacity on previous studies and the decrease in the 
inspiratory vital capacity and a modest increase in absolute 
amount of residual volume.  The restrictive component of his 
lung problems was deemed stable.  The obstructive component 
was attributed to COPD, with a decrease in diffusing capacity 
of the lung.  The PFT study indicated moderate obstructive 
ventilatory dysfunction.  The examiner diagnosed a history of 
pneumonia with relapse and subsequent empyema on left in 
1962, 1963, a history of a left thoracotomy and decortication 
in 1963, along with a current diagnosis of COPD with 
bronchitis and emphysema.  In November 1998, another 
compensation examination was performed; this report indicated 
decreased breath sounds in the left superior posterior aspect 
with no rales, rhonchi or wheezes, no restrictive conditions 
such as kyphosis, scoliosis, or pectus excavatum were noted.  
The diagnosis was COPD.

The medical evidence of record suggests that the veteran's 
pleurisy with decortication of the left lower lobe is stable 
and has not increased in severity, and that his increasing 
symptomatology is due to his obstructive disorders such as 
COPD, emphysema, and bronchitis.  Given these opinions, the 
Board finds that there is no basis for assigning the veteran 
an increase in the evaluation of his service-connected 
pleurisy with decortication of the left lower lobe.  The 
clinical evidence shows only mild pleural thickening, not 
extensive pleural adhesions, and there is no evidence of 
marked restriction, chest deformity or intractability to 
treatment as required for a higher rating.  Consequently, the 
Board finds that the veteran's claim of entitlement to a 
rating greater than 30 percent for pleurisy with 
decortication of the left lower lobe is denied.

Further, the evidence for the period prior to October 4, 
1991, does not indicate an increase in the veteran's pleurisy 
with decortication of the left lower lobe. While this 
evidence does indicate that surgery in August 1991 was 
postponed due to his pulmonary difficulties, the medical 
records state that the delay was due to his performance on 
PFT studies affected by his COPD, without reference to his 
pleurisy with decortication of the left lower lobe.  
Therefore, there is no basis for extending the veteran's 30 
percent rating prior to October 4, 1991, as there is no 
evidence of symptoms attributable to his service-connected 
disorder.  
Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a rating greater than 30 percent is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

